PER CURIAM.
Domingo Rodriguez, Jr., has filed a petition for writ of certiorari/prohi-bition. We grant certiorari relief upon concluding that Rodriguez’s appellate rights were frustrated by the nunc pro tunc order that sought to transfer jurisdiction of the lower court proceedings from the county court to the circuit court in fight of the amount of the judgment. See White v. Marine Transport Lines, Inc., 372 So.2d 81, 84 (Fla.1979). A nunc pro tunc order may be used to correct the record of an order actually made, but perhaps entered “incorrectly in the court records or not entered at all.” In re Riha’s Estate, 369 So.2d 404, 404 (Fla. 2d DCA 1979); see also Robinson v. Tootalian, 691 So.2d 52, 52 n. 1 (Fla. 4th DCA 1997) (holding “[ojrders are entered nunc pro *739tunc generally for the purpose of making effective a judicial act previously taken which is not apparent from the record.”). In this case no ruling had been made on the motion to transfer filed almost one year before entry of the nunc pro tunc order. On remand, Rodriguez may seek appellate review of the April 22, 2008 final judgment in the circuit court, where the related May 2007 appeal is pending.
STONE, KLEIN and GROSS, JJ., concur.